 1    JEFFREY P. LUSZECK, ESQ.
      Nevada Bar No. 9619
 2    jluszeck@sdfnvlaw.com
      SOLOMON DWIGGINS FREER & STEADMAN, LTD.
 3    9060 West Cheyenne Avenue
      Las Vegas, Nevada 89129
 4
      Telephone: (702) 853-5483
 5    Facsimile: (702) 853-5485

 6    Attorneys for Defendants, Aaron Squires, Esq.
      and Matthew Mahaney, Esq.
 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10    ERNEST BOCK, L.L.C..,                                   CASE NO.: 2:19-cv-01065-JAD-EJY
11                                  Plaintiff,
             vs.
12
      PAUL STEELMAN, individually; MARYANN
13    STEELMAN, individually; PAUL STEELMAN,                   JOINT STIPULATION SETTING
      as trustee of the Steelman Asset Protection Trust;          RESPONSIVE PLEADING
14    MARYANN STEELMAN, as trustee of the                      DEADLINE FOR DEFENDANTS
      Steelman Asset Protection Trust JIM MAIN, as            AARON SQUIRES AND MATTHEW
15    trustee of the Steelman Asset Protection Trust;                   MAHANEY
      STEPHEN STEELMAN; SUZANNE
16    STEELMAN TAYLOR; PAUL STEELMAN, as                          (First Request to Set Responsive
      trustee of the Paul C. Steelman and Maryann T.                     Pleading Deadline)
17    Steelman Revocable Living Trust; MARYANN
      STEELMAN, as trustee of the Paul C. Steelman
18    and Maryann T. Steelman Revocable Living Trust;
      PAUL STEELMAN, as the trustee of the Paul
19    Steelman Gaming Asset Protection Trust;
      KEEPSAKE, INC.; SMMR, LLC; SMMR, LLC
20    SERIES A-Z; SSSSS, LLC; SSSSS, LLC,
      SERIES B; CHRISTIANIA, LLC;
21    CHRISTIANIA, LLC, SERIES A-Z;
      COMPETITION INTERACTIVE, LLC; PAUL
22    STEELMAN, LTD.; STEELMAN PARTNERS,
      LLP; PAUL STEELMAN DESIGN GROUP,
23    INC.; SAPT HOLDINGS, LLC, SERIES B;
      AARON SQUIRES; and MATTHEW
24    MAHANEY,
25                                  Defendants.
26
            Plaintiff Ernest Bock, L.L.C. (“Bock”), and Defendants Aaron Squires, Esq. and Matthew
27
     Mahaney, Esq. (collectively, “Defendants”), by and through their respective counsel, hereby submit
28
                                                      1
 1   this Joint Stipulation (the “Stipulation”) setting deadlines to file their responsive pleading to Bock’s

 2   Fourth Amended Complaint (ECF No. 133). The Defendants shall file their responsive pleading to

 3   Bock’s Fourth Amended Complaint on or before July 23, 2021.

 4    DATED: June 30, 2021                              DATED: June 30, 2021
 5    WEINBERG, WHEELER, HUDGINS,                       SOLOMON DWIGGINS FREER &
      GUNN & DIAL, LLC                                  STEADMAN, LTD.
 6
          /s/ David Larson                       /s/ Jeffrey P. Luszeck
 7    By: _________________________________ By: ____________________________________
          DAVID J. LARSON, ESQ., #8837          JEFFREY P. LUSZECK, ESQ., #9619
 8        dlarson@wwhgd.com                     jluszeck@sdfnvlaw.com
          RYAN T. GORMLEY, ESQ., #13494         9060 W. Cheyenne Avenue
 9        rgormley@wwhgd.com                    Las Vegas, NV 89129
          6385 South Rainbow Blvd., Suite 400
10        Las Vegas, NV 89118
11    Local Counsel for Plaintiff
12    HANKIN, SANDMAN, PALLADINO,
      WEINTROB & BELL, P.C.
13
      JOHN F. PALLADINO, ESQ. (pro hac vice)
14    john@hankinsandman.com
      EVAN M. LABOV, ESQ. (pro hac vice)
15    evanl@hankinsandman.com
      30 South New York Avenue
16    Atlantic City, NJ 08401
17    Pro-Hac Counsel for Plaintiff
18
                                                    ORDER
19
            IT IS SO ORDERED on this 6th day of July, 2021.
20
21

22                                                          ____________________________________
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
